DETAILED ACTION

This action is responsive to communications filed on February 20, 2019. This action is made Non-Final.
Claims 1-10 are pending in the case. 
Claims 1 and 6 are independent claims.
Claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeskel, Us Patent Application Publication no. US 2014/0058738 (“Yeskel”), in view of Gillam et al., US Patent Application Publication no. US 2012/0166208 (“Gillam”), and further in view of Bradford et al., Us Patent Application Publication no. US 2002/0103799 (“Bradford”).
Claim 1:
	Yeskel teaches or suggests a process for optimizing a predictive modeling method comprising steps of:
	providing written database records of a population of individuals, each individual having corresponding condition, action or outcome score values (see para. 0008 - probability of a treatment outcome. based on data from a large and demographically similar patient population; para. 0021 - the statistical probability of a treatment outcome. plurality of predictive models, based on data from a large and demographically similar patient 
processing said written database records by using Natural Language Processing (see para. 0030 – Model generator 128 applies predictive root cause analysis, natural language processing and built-in medical terminology support to identify trends, patterns and deviations that reveal clinical and operational insights.);
	building an individual document corpus from said written database records processed by using Natural Language Processing (see para. 0008 - probability of a treatment outcome. based on data from a large and demographically similar patient population; para. 0021 - the statistical probability of a treatment outcome. plurality of predictive models, based on data from a large and demographically similar patient population; para. 0030 – Model generator 128 applies predictive root cause analysis, natural language processing and built-in medical terminology support to identify trends, patterns and deviations that reveal clinical and operational insights. analyzes patient data records stored in clinical data repository. build a cohort of clinically similar patients from clinical data; para. 0032 - patient data 132 is received from a set of data sources, e.g., clinical data repository 118, which may be a hospital data warehouse containing medical information for tens of thousands or hundreds of thousands of patients; para. 0033 - dependent variables 138 corresponding to one or more treatment outcomes, e.g., a disease progression.); 
transmitting data associated with said population of individuals to a user (see para. 0036 - assist the clinician and/or patient with a determination of whether to proceed with a treatment decision. For example, the probabilities may be compared and presented visually, e.g., in a chart or matrix 160, as shown in FIG. 5, to aid the clinician and/or patient in identifying and understanding suitable treatment paths for a wide variety of treatment outcomes.).
	Yeskel appears to fail to explicitly disclose weighting terms in said corpus by assigning a weight to each term in the corpus to calculate a similarity score; given a threshold of said similarity score, combining multiple rankings to re-rank a population of individuals in said corpus; iterating selected modeling parameters to achieve a best fit precision against said similarity score; re-ranked population.
	Gillam teaches or suggests given a threshold of said similarity score, combining multiple rankings to re-rank a population of individuals in said corpus; iterating selected modeling parameters; re-ranked population (see para. 0011 - comparing the patient medical situation to other patients based upon some or all of the recorded parameters. For instance, the automated clustering techniques may identify that the patient is more similar to one group or cluster of patients than to another cluster of patients. The level of similarity denoted also as the similarity score, may be determined based on multiple weighted parameters; para. 0026 - adjust the parameters to enhance the clinical relevancy of the cluster analysis results; para. 0028 - to adjust the parameters that are utilized in the cluster analysis. This latter feature can further enhance the clinician's confidence in the cluster analysis results; para. 0042 - feature can then provide more details from the patients of the group for the clinician to study. Alternatively, if the clinician thinks there are too many 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Yeskel, to include given a threshold of said similarity score, combining multiple rankings to re-rank a population of individuals in said corpus; iterating selected modeling parameters; re-ranked population for the purpose of efficiently adjusting parameters associated with a group to determining patterns based on similarity, as taught by Gillam (para. 0011 and 0053).
Bradford teaches or suggests weighting terms in said corpus by assigning a weight to each term in the corpus to calculate a similarity score; iterating to achieve a best fit precision against said similarity score (see Fig. 4; para. 0043 - desirable to apply some type of weighting to the matrix elements. Such weighting typically is based on the frequency of occurrence of the individual terms; para. 0045 - includes ranking results as a function of at least the frequency of occurrence of at least one term. In a further variation, the both previous embodiments are combined, preferably in an iterative fashion; para. 0046 - use of 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Yeskel, to include weighting terms in said corpus by assigning a weight to each term in the corpus to calculate a similarity score; iterating to achieve a best fit precision against said similarity score for the purpose of efficiently determining relatedness of document and producing and ordered group based on similarity to a query document for analysis, as taught by Bradford (para. 0031 and 0035). 
Claim(s) 6:
Claim(s) 6 correspond to Claim 1, and thus, Yeskel, Gillam, and Bradford teach or suggest the limitations of claim(s) 6 as well.


	Gillam further teaches or suggests using a given individual’s documents in said corpus to rank other individual’s documents in said corpus to produce a ranking of said other individuals in said corpus using said similarity score (see para. 0011 - comparing the patient medical situation to other patients based upon some or all of the recorded parameters. For instance, the automated clustering techniques may identify that the patient is more similar to one group or cluster of patients than to another cluster of patients. The level of similarity denoted also as the similarity score, may be determined based on multiple weighted parameters; para. 0026 - adjust the parameters to enhance the clinical relevancy of the cluster analysis results; para. 0028 - to adjust the parameters that are utilized in the cluster analysis. This latter feature can further enhance the clinician's confidence in the cluster analysis results; para. 0042 - feature can then provide more details from the patients of the group for the clinician to study. Alternatively, if the clinician thinks there are too many patients in the cluster (in this case 104) the clinician can click the "suggest sub-clusters" option at 1226 to find ways to reduce the number of patients that are members of the presented cluster; para. 0050 - relevancy engine can select a sub-set of the available patient parameters that are potentially relevant; para. 0053 - compare the similarity to a predetermined similarity threshold. The clustering tool may cause disposition information for those patients that satisfy the predetermined similarity threshold to be presented on a GUI; para. 0054 - cluster analysis may determine similarity to other patients based upon a relatively few patient parameters. cluster analysis may be based upon tens or hundreds of patient parameters, and each patient parameter may be weighted differently.).
using a given individual’s documents in said corpus to rank other individual’s documents in said corpus to produce a ranking of said other individuals in said corpus using said similarity score for the purpose of efficiently adjusting parameters associated with a group to determining patterns based on similarity, as taught by Gillam (para. 0011 and 0053). 
	Yeskel and Gillam appear to fail to explicitly disclose where said lower-dimensional matrix concept space is queried.
	Bradford teaches or suggests where said lower-dimensional matrix concept space is queried and using a given document to rank other documents in said corpus to produce a ranking of other said documents in said corpus using said similarity score (see Fig. 1, Fig. 3; para. 0029 - use of LSI is illustrated with reference to FIG. 1. As a preliminary step in using the LSI technique, a large sparse matrix (the TxD matrix) is formed. technique of singular value decomposition (SVD) can be used to reduce. truncation process is used to generate a vector space of reduced dimensionality; para. 0031 - primary application of latent semantic indexing bas been in the area of information retrieval. In this application, queries are treated as pseudo-documents. Documents are ranked in terms of similarity to the query; para. 0034 - Once the matrix approximating the LSI space has been generated through SYD, the comparison process continues by mapping a document that is to be compared into the LSI space. LSI vector corresponding to the document (or document segment) of interest is used as the basis for comparison. The degree of similarity of the documents in the collection to be compared against is determined by the cosine measure between the LSI 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Yeskel, to include where said lower-dimensional matrix concept space is queried and using a given document to rank other documents in said corpus to produce a ranking of other said documents in said corpus using said similarity score for the purpose of efficiently determining relatedness of document and producing and ordered group based on similarity to a query document for analysis, as taught by Bradford (para. 0031 and 0035). 
Claim(s) 8:
Claim(s) 8 correspond to Claim 3, and thus, Yeskel, Gillam, and Bradford teach or suggest the limitations of claim(s) 8 as well.

Claim 4:
	Gillam further teaches or suggests wherein ranking individuals comprises: to produce a single ranking of individuals in said corpus (see para. 0011 - comparing the patient medical situation to other patients based upon some or all of the recorded parameters. For instance, the automated clustering techniques may identify that the patient is more similar to one group or cluster of patients than to another cluster of patients. The level of similarity denoted also as the similarity score, may be determined based on multiple weighted parameters; para. 0026 - adjust the parameters to enhance the 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Yeskel, to include to produce a single ranking of individuals in said corpus for the purpose of efficiently adjusting parameters associated with a group to determining patterns based on similarity, as taught by Gillam (para. 0011 and 0053). 
	Yeskel and Gillam appear to fail to explicitly disclose constructing a high-dimensional and sparse term-by-document matrix from said weighted terms; reducing the dimensionality of said term-by-document matrix into a lower-dimensional matrix concept space; and querying said lower-dimensional matrix concept space to produce a single ranking in said corpus.  
	Bradford teaches or suggests constructing a high-dimensional and sparse term-by-document matrix from said weighted terms; reducing the dimensionality of said term-by-document matrix into a lower-dimensional matrix concept space; and querying said lower-dimensional matrix concept space to produce a single ranking in said corpus (see Fig. 1, Fig. 3; para. 0029 - use of LSI is illustrated with reference to FIG. 1. As a preliminary step in using the LSI technique, a large sparse matrix (the TxD matrix) is formed. technique of singular value decomposition (SVD) can be used to reduce. truncation process is used to generate a vector space of reduced dimensionality; para. 0031 - primary application of latent semantic indexing bas been in the area of information retrieval. In this application, queries are treated as pseudo-documents. Documents are ranked in terms of similarity to the query; para. 0034 - Once the matrix approximating the LSI space has been generated through SYD, the comparison process continues by mapping a document that is to be compared into the LSI space. LSI vector corresponding to the document (or document segment) of interest is used as the basis for comparison. The degree of similarity of the documents in the collection to be compared against is determined by the cosine measure between the LSI vectors corresponding to those documents and this basis; para. 0071 - query to an LSI space 330 returns a list 340 of documents best matching the query. The list is typically ordered by cosine measure of the closeness within the LSI space between each document on the list and the query vector.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in constructing a high-dimensional and sparse term-by-document matrix from said weighted terms; reducing the dimensionality of said term-by-document matrix into a lower-dimensional matrix concept space; and querying said lower-dimensional matrix concept space to produce a single ranking in said corpus for the purpose of efficiently determining relatedness of document and producing and ordered group based on similarity to a query document for analysis, as taught by Bradford (para. 0031 and 0035). 
Claim(s) 9:
Claim(s) 9 correspond to Claim 4, and thus, Yeskel, Gillam, and Bradford teach or suggest the limitations of claim(s) 9 as well.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeskel, in view of Gillam, in view of Bradford, and further in view of Pak et al., Us Patent Application Publication no. US 2004/0260534 (“Pak”).
Claim 2:
	Yeskel further teaches or suggests where said processing of written database records is performed from said individual’s written records, and where processing said written database records by using Natural Language Processing (see para. 0008 - probability of a treatment outcome. based on data from a large and demographically similar patient population; para. 0021 - the statistical probability of a treatment outcome. plurality of predictive models, based on data from a large and demographically similar patient population; para. 0030 – Model generator 128 applies predictive root cause analysis, natural language processing and built-in medical terminology support to identify trends, patterns and deviations that reveal clinical and operational insights. analyzes patient data 
	Yeskel appears to fail to explicitly disclose by concatenation of unstructured text fields.
	Pak further teaches or suggests by concatenation of unstructured text fields (see para. 0026 - analyzing natural language text in the message, determining a category associated with a concept expressed in the natural language text; para. 0038 - place materials into categories as well as train the intelligent search engine to associate a representation of a natural language text with a given category; para. 0039 - application program may concatenate values of data fields processed and provide the concatenated text as natural language text to be analyzed; para. 0040 - capabilities to obtain natural language text from either queries generated within an application program or from an external message source.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Yeskel, to include by concatenation of unstructured text 
Claim(s) 7:
Claim(s) 7 correspond to Claim 2, and thus, Yeskel, Gillam, and Pak teach or suggest the limitations of claim(s) 7 as well.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeskel, in view of Gillam, in view of Bradford, and further in view of Cox et al., US Patent Application Publication no. US 2003/0225749 (“Cox”).
Claim 5:
	Yeskel appears to fail to explicitly where certain modeling parameters comprise at least: disclose the number of individuals used for each said query of said multiple queries; said threshold of said similarity score; a frequency of association to query of said individuals of said corpus; a recall value of said individuals returned by said query; and a precision value of said individuals returned by said query.
	Gillam teaches or suggests where certain modeling parameters comprise at least: disclose the number of individuals used for each said query of said multiple queries; said threshold of said similarity score; a frequency of said individuals of said corpus; a recall value of said individuals returned by said query; and a precision value of said individuals returned by said query (see Fig. 7, 11, 12; para. 0003 - perform parameter-based cluster analysis on the patient and a set of patients to identify a sub-set of the patients with which the patient has a high similarity; para. 0011 - by comparing the patient medical situation to other patients based upon some or all of the recorded parameters. For instance, the automated clustering techniques may identify that the patient is more similar to one group or cluster of patients than to another cluster of patients. The level of similarity denoted also as the 
predetermined similarity threshold. The clustering tool may cause disposition information for those patients that satisfy the predetermined similarity threshold to be presented.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Yeskel, to include where certain modeling parameters comprise at least: disclose the number of individuals used for each said query of said multiple queries; said threshold of said similarity score; a frequency of said individuals of said corpus; a recall value of said individuals returned by said query; and a precision value of said individuals returned by said query for the purpose of efficiently adjusting parameters associated with a group to determining patterns based on similarity, as taught by Gillam (para. 0011 and 0053). 
a frequency of association to query (see Fig. 1, Fig. 3; para. 0029 - Each element (m, n) in the matrix corresponds to the number of times that the word m occurs in document n; para. 0031 - primary application of latent semantic indexing bas been in the area of information retrieval. In this application, queries are treated as pseudo-documents. Documents are ranked in terms of similarity to the query; para. 0034 - Once the matrix approximating the LSI space has been generated through SYD, the comparison process continues by mapping a document that is to be compared into the LSI space. LSI vector corresponding to the document (or document segment) of interest is used as the basis for comparison. The degree of similarity of the documents in the collection to be compared against is determined by the cosine measure between the LSI vectors corresponding to those documents and this basis; para. 0043 - is desirable to apply some type of weighting to the matrix elements. Such weighting typically is based on the frequency of occurrence of the individual terms; para. 0045 - includes ranking results as a function of at least the frequency of occurrence of at least one term; para. 0071 - query to an LSI space 330 returns a list 340 of documents best matching the query. The list is typically ordered by cosine measure of the closeness within the LSI space between each document on the list and the query vector.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Yeskel, to include a frequency of association to query for the purpose of efficiently determining relatedness of document and producing and ordered group based on similarity to a query document for analysis, as taught by Bradford (para. 0031 and 0035).

a recall value returned by said query; and a precision value returned by said query (see para. 0003 - frequency of terms data set is generated for the terms appearing in the documents. Singular value decomposition is performed upon the frequency of terms data set in order to form projections of the terms and documents into a reduced dimensional subspace. The projections are normalized, and the normalized projections are used to analyze the documents para. 0066 - average of precision and recall were then considered in order to determine the effect of different weightings and dimensions. It is noted that precision and recall may be used to measure the ability of search engines to return documents that are relevant to a query and to avoid returning documents that are not relevant to a query. The two measures are used in the field to determine the effectiveness. classifier has high precision if it assigns a low percentage of "non-relevant" documents to the category. On the other hand, recall indicates how well the classifier was able to find " relevant" documents and assign them to the category; para. 0068 - average of precision and recall may be used to combine the two measures into a single result.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Yeskel, to include a recall value returned by said query; and a precision value returned by said query for the purpose of efficiently measuring the type and effectiveness of a query for determining adjustments, as taught by Cox (para. 0003, 0066, and 0068).



Claim(s) 10:
Claim(s) 10 correspond to Claim 5, and thus, Yeskel, Gillam, Bradford, and Cox teach or suggest the limitations of claim(s) 10 as well.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW T MCINTOSH/              Primary Examiner, Art Unit 2176